Banke, Judge.
The defendant appeals his conviction for possession of 28 pounds of marijuana, enumerating as error the denial of his motion to suppress and his motion for a directed verdict of acquittal.
The defendant was stopped for speeding while driving a rental car, and the two arresting officers observed what they believed to be marijuana Seeds on the floor of the vehicle. The officers testified that the defendant subsequently consented to a search of the car. This search revealed four plastic bags containing what appeared to be marijuana in a spare tire well in the rear of the car. The contents of the bags were analyzed and determined in fact to be marijuana. The defendant made several incriminating statements to the officers at the time of his arrest and search. He did not testify at trial. A co-defendant, who was acquitted, testified that she was unaware of the presence of drugs. Held:
1. The trial court did not err in concluding from the evidence that the defendant consented to the search intentionally and voluntarily, based on the officers’ testimony and the absence of any evidence of threats or intimidation. See Code v. State, 234 Ga. 90 (III) (214 SE2d 873) (1975). It is thus unnecessary to determine whether the search of the vehicle was supported by probable cause.
2. The evidence was sufficient to enable a rational trier of fact to find the defendant guilty beyond a reasonable doubt. See Parker v. State, 161 Ga. App. 478 (288 SE2d 297) (1982).

Judgment affirmed.


Deen, P. J., and Carley, J., concur.